Exhibit 10.59

2015 Incentive Compensation Program


On February 10, 2015, the Compensation Committee approved the terms of the 2015
Incentive Compensation Program (the “2015 ICP” or the “2015 Program”). In
addition, the Compensation Committee approved the target payouts for our Chief
Executive Officer and other named executive officers. The 2015 Program consists
of two components: Corporate and Business Unit performance, which are outlined
below. The performance results of Tesoro Corporation (the “Company”) and the
individual business units may be adjusted to take into account unbudgeted
business decisions, unusual or non-recurring items, and other factors, as
approved by the Compensation Committee, to determine the total amount, if any,
available under the 2015 ICP. The Compensation Committee also has discretion to
adjust individual awards based on their assessment of an individual executive's
performance relative to successful achievement of goals, business plan
execution, and other leadership attributes.


Component 1 - Corporate Performance - measured against target with the range of
outcomes between 0% and 200%. Corporate performance metrics include the
following:


•
Achievement of earnings before interest, taxes, depreciation and amortization
(“EBITDA”) measured on a margin neutral basis (this is the most heavily weighted
metric, constituting 50% of the bonus opportunity for the corporate performance
component)

•
Safety - Targeted improvement in recordable incidents (this metric constitutes
5% of the bonus opportunity for the corporate performance component)

•
Process Safety Management - Targeted improvement in the number of process safety
incidents (this metric constitutes 5% of the bonus opportunity for the corporate
performance component)

•
Environmental - Targeted improvement in the number of environmental incidents
(this metric constitutes 5% of the bonus opportunity for the corporate
performance component)

•
Cost Management - Measurement of non-capital cash expenditure versus budget
(this metric constitutes 17.5% of the bonus opportunity for the corporate
performance component)

•
Business Improvement - Targeted improvements from capital improvement
initiatives, synergies related to asset acquisitions and other projects and
initiatives (this metric constitutes 17.5% of the bonus opportunity for the
corporate performance component)



Component 2 - Business Unit Performance - measured against target with the range
of outcomes between 0% to 200%. Business Unit performance is measured through
balanced scorecards with performance metrics including, but not limited to:


•
Safety and Environmental

•
Cost Management

•
Improvements in EBITDA

•
Business improvement and value creation initiatives







